                          Case 2:15-cv-05346-CJC-E Document 496-43 Filed 04/12/21 Page 1 of 46 Page ID
                                                           #:36266



                          1
                                               UNITED STATES DISTRICT COURT FOR THE
                          2                       CENTRAL DISTRICT OF CALIFORNIA
                          3
                               T.P., et al.,                                   )
                          4                                                    )
                          5                     Plaintiffs,                    )         Case No.: 15-cv-5346-CJC-E
                                                                               )
                          6
                                        v.                                     )
                          7                                                    )        Judge: Hon. Cormac J. Carney
                          8    WALT DISNEY PARKS                           AND )        Hearing Date: May 3, 2021
                               RESORTS U.S. INC.,                              )        Time: 1:30 p.m.
                          9                                                    )        Courtroom: 9B
                         10             Defendant.                             )
                                                                             /
                         11
                         12
DOGALI LAW GROUP, P.A.




                         13
                         14
                         15
                         16
                         17
                         18                  EVIDENCE IN SUPPORT OF PLAINTIFFS’ OPPOSITIONS TO
                                               DEFENDANT’S MOTIONS FOR SUMMARY JUDGMENT
                         19
                         20
                         21
                         22
                                                                    Exhibit “42”
                         23
                         24
                         25
                         26
                         27
                         28

                                Exhibits in Support of Plaintiffs’ Oppositions to Motions for Summary Judgment
                                T.P., et al. v. Walt Disney Parks & Resorts US, Inc.                        Case No. 15-CV-5346-CJC-E
Case 2:15-cv-05346-CJC-E Document 496-43 Filed 04/12/21 Page 2 of 46 Page ID
                                 #:36267
                            State of PROPOSED
 REDACTED VERSION OF DOCUMENT        :Jlorida TO BE FILED UNDER SEAL
                 Florida Co1nmission on Human Relations
                            c.1/ln equal Opportunity employer • c.1/lffirmaiive cYlction employer

Rick Scott                 4075 Esplanade Way• Room 110 •Tallahassee.Florida 32399-7020                       Rebecca Steele
 [jovemor                               (850) 488-7082 / FAX: (850) 487-1007                                         Chair
                                                 http://fchr.state.±1.us                                      Michelle Wilson
                                  United in One Goal: Equal Opportunity and Mutual Respect                    Exec11iivc-7>irecior

     FCHR No. 201501700


                                                                        Complainant

     The Dogali Law Group, P.A.
     101 East Kennedy Boulevard, Suite 110
     Tampa, FL 33602

     Walt Disney Parks and Resorts, US, Inc.                             Respondent
     c/o :Mr. Jim Bowden, Director of Employee Relations
     Post Office Box 10000
     Orlando, FL 32830



                                        DETERMINATION: REASONABLE CAUSE

     Complainant filed a complaint of discrimination alleging that Respondent violated the Florida Civil Rights
     Act of 1992. The Florida Commission on Human Relations has completed its investigation of this matter.

     Complainant was able to demonstrate that Complainant and Complainant's child were denied a reasonable
     accommodation in a place of public accommodation for the child's cognitive disability. Although
     Respondent provided an accommodation, it was a blanket accommodation that was supposed to apply to all
     cognitive disabilities. Respondent failed to consider the child's specific disability when offering a
     reasonable accommodation. Therefore, Complainant and Complainant's child were deprived of full
     enjoyment of the facility.

     On the basis of the report from the Commission's Office of Employment Investigations and
     recommendation from the Commission's Office of General Counsel, pursuant to the authority delegated to
     me as Executive Director of the Florida Commission on Human Relations, I have determined that
     reasonable cause exists to believe that an unlawful practice occurred.




 ��M         Michelle Wilson
             Executive Director
                                                                                                        ,2o_l�




                                                     COMMISSIONERS
      Derick Daniel                   Dr. Donna Elam                   Tony Jenkins                   Sandra Turner
        Tallahassee                        Orlando                         Orlando                     Winter Springs
       Jay Pichard                     Gilbert Singer               Billy Whitefox Stall            Rebecca Steele, Chair
        Tallahassee                         Tampa                       Panama City                     Jacksonville
                                                      Exhibit 42
Case 2:15-cv-05346-CJC-E Document 496-43 Filed 04/12/21 Page 3 of 46 Page ID
                                 #:36268
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                Exhibit 42
Case 2:15-cv-05346-CJC-E Document 496-43 Filed 04/12/21 Page 4 of 46 Page ID
                                 #:36269
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


                          INVESTIGATIVE MEMORANDUM

                                                              FCHR NO.      201401404
Date:        February 6, 2015

To:          Office of General Counsel

From:        Jennifer Morrison
             Investigation Specialist
             Office of Employment Investigations

                                  COMPLAINANT


Dogali Law Group
101 East Kennedy Blvd.
Tampa, FL 33602

v.

                                    RESPONDENT
Walt Disney Parks and Resorts US, Inc.
c/o Mr. Kerry Scanlon, Esquire
Kaye Scholer
901 Fifteenth Street, NW
Washington, DC 20005


                         DECLARATION OF JURISDICTION

Respondent is a public lodging and or food service establishment within the meaning of the
Florida Statutes, Chapter 760, and jurisdictional requirements have been met.


                             FOCUS OF THE COMPLAINT

Complainant filed a charge of discrimination against Respondent alleging that her son was
denied an accommodation for his disability


                                    BACKGROUND

Complainant visited Respondent’s amusement park in May of 2014 with her youngest son.
Complainant has two sons, both of whom are disabled.




                                         Exhibit 42
Case 2:15-cv-05346-CJC-E Document 496-43 Filed 04/12/21 Page 5 of 46 Page ID
                                 #:36270
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


                             COMPLAINANT’S ALLEGATIONS

Prior to October 2013, Respondent offered guests with disabilities a Guest Assistance Card
(hereinafter “GAC”). On October 9, 2013, Respondent revoked the GAC and the associated
policies and procedures associated with accommodating disabilities. It was replaced with the
Disability Access Service (hereinafter “DAS”). The new system does not accommodate her
child’s disability and as a result, it has discriminated against him.

Complainant’s sons’ disabilities limit their verbal skills. They communicate through behavior,
writing things down, or by their parents offering them several choices. Whenever they are faced
with a change in the usual routine or when they are forced to wait idly for extended periods of
time, they experience severe meltdowns which are expressed by punching themselves in the head
and pinching themselves as well as family members in close proximity.

Complainant and her family have been visiting Respondent’s theme parks since her sons were
toddlers and have had annual passes because they have enjoyed the park so much. While the
GAC was in place, the trips were frequent and stress-free. Her sons would ask to go to the parks
once or twice a week to which she acquiesced because they enjoyed it so much. These trips
rarely resulted in meltdowns because the GAC accommodated them so well. Since they were
little, her younger son has had to pre-plan their trips by arranging the order of the attractions and
how many times he will ride each one. On some occasions, he has decided that he will ride one
ride over and over repeatedly until he gets tired of it. Any variations will result in a meltdown.

Whenever he experiences a meltdown, his parents attempt to do everything possible to calm him
down, but it is very difficult to do especially when he is pinching his parents very hard. He has
the same reaction when he is required to wait more than a few minutes for entry into a ride or an
attraction. Because he is incapable of understanding the concept of visiting a ride or attraction
only to be prohibited from riding it until a later time, the DAS creates stressors which
significantly increase the potential for meltdowns.

Her older son has not visited the theme park because she is fearful that he will experience the
same treatment that her younger son experienced on a previous trip to Hollywood Studios.

Respondent’s inflexible enforcement of its arbitrary new DAS is adhered to regardless of the
guest’s specific needs which has limited the full enjoyment of Respondent’s theme park. After
the DAS went into effect, Complainant’s sons no longer received the same type of
accommodation and attention they had received in the past. As a consequence, their interest in
continuing regular trips has been considerably reduced. Respondent has refused to conduct an
individual assessment of guests’ needs and also refused to modify the policy to allow guests to
enjoy the benefits and privileges to the same extent as non-disabled guests.

In an interview, Complainant stated that when they arrived at the park it was an extremely
crowded day. They arrived at Guest Relations and even though they were being helped, she got
the distinct impression that they were not wanted there and the employees were annoyed to have
to assist them. She stated that she had to try to convince them of her son’s disability. He is not
conversational because you cannot have a reciprocal conversation with him, but he can talk.




                                           Exhibit 42
Case 2:15-cv-05346-CJC-E Document 496-43 Filed 04/12/21 Page 6 of 46 Page ID
                                 #:36271
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


Complainant has a number of Personal Care Assistants (hereinafter “PCA’s) for her sons. They
are basically college students who can accompany them because they cannot be by themselves
even though they are 22 and 23 years old respectively. Prior to the implementation of the DAS,
Respondent allowed Complainant to buy one pass which could be used by any of the six
caretakers. Respondent had a list of the caretakers and as long as they brought the pass and their
ID, they could accompany one of the sons into the park. This was a huge relief for Complainant
as she could not continue to go herself multiple times a week, but it allowed for her children to
experience the park with someone she trusted. She just had to buy one seasonal pass instead of
six. One day when one of the PCA’s traveled to Respondent’s theme park to take one of her
sons, he was denied entry. He was told that that accommodation should have never been allowed.
Now in Guest Relations, employees ask what your disability is, but do not ask what
accommodation you need.

She stated that the current accommodations do not work because her son gets confused by going
to the ride only to be turned away. It will lead to self-injuries. Even waiting in line for 10
minutes would be fine, but much past that and he is unable to comprehend. Complainant has
tried to reason with Guest Relations on why this particular accommodation does not work, but
the employee responded with “Sorry, this is how it is.” She said there is a process for them to
learn something and they can’t just “unlearn” what they have been doing for 22 years.


                                        RESPONDENT’S POSITION

Respondent denied that it violated any applicable laws, codes or regulations or that it
discriminated against Complainant. It has gone to great lengths to provide service to its disabled
guests and prides itself on its accessibility through its facilities. Respondent has also established
a dedicated department known as Services for Guests with Disabilities. The Department provides
a full array of services ranging from guidebooks that assist guests with disabilities to policies and
procedures that enhance their experience at the various theme parks and resorts. For example,
Respondent developed and implemented a Guide for Guests with Disabilities and a Guide for
Guests with Cognitive Disabilities. These guides explain and delineate services and accessible
features at Respondent’s theme parks.1

On October 9, 2013, Respondent replaced its GAC program with the DAS card program. The
new DAS card was primarily designed to accommodate guests who are not able to wait in a
conventional queue due to a disability. Specifically, it allows these guests to wait “virtually” and
return to an attraction at the posted wait time minus 10 minutes. During this time, guests may
visit other rides or attractions with little or no wait times, or otherwise experience the park.

Complainants preferred the GAC program because, while Respondent was not legally required to
do so, it generally provided its guests with disabilities and their families access to rides and
attractions through alternative entrances, without them needing to wait in the standard ride or
attraction lines or wait virtually and return to a ride or an attraction at a specified time. However,
the GAC program resulted in abuse and fraudulent misuse, which was widespread and
continuing.
1
    See Respondent’s Position Statement, Exhibit 1 & 2.




                                                   Exhibit 42
Case 2:15-cv-05346-CJC-E Document 496-43 Filed 04/12/21 Page 7 of 46 Page ID
                                 #:36272
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


Complainant has failed to show that the DAS card program has not accommodated their
disability. It reasonably accommodates guests with disabilities who are not able to wait in a
conventional queue environment and provides the level of accommodation required by law.
Complainant admitted that a DAS card was received; therefore, there is no reasonable cause to
believe that any discrimination occurred.


                                       COMPLAINANT’S REBUTTAL2

Complainant’s rebuttal reiterated the allegations.


                              SUMMARY OF INVESTIGATIVE FINDINGS

Complainant alleged that her son was denied the full enjoyment of the public accommodation
and the findings of this investigation support that allegation. While an accommodation was
offered, it was a blanket accommodation that did not take into account the nuances between
various disabilities or the fact that Complainant’s son’s disability required more assistance than
other cognitive disabilities. The accommodations offered would not allow him to enjoy the park
as it was intended to be enjoyed by all other patrons. In addition, there was no effort by
Respondent to determine a suitable accommodation for her son which would allow him to fully
enjoy the park.


                                              RECOMMENDATION

Accordingly, there is reason to believe Respondent denied Complainant’s son the full enjoyment
of the establishment because of a disability and a cause finding is recommended.




22
     The information provided in Complainant’s original allegations is identical to what the rebuttal states.




                                                     Exhibit 42
Case 2:15-cv-05346-CJC-E Document 496-43 Filed 04/12/21 Page 8 of 46 Page ID
                                 #:36273
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                Exhibit 42
Case 2:15-cv-05346-CJC-E Document 496-43 Filed 04/12/21 Page 9 of 46 Page ID
                                 #:36274
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                Exhibit 42
Case 2:15-cv-05346-CJC-E Document 496-43 Filed 04/12/21 Page 10 of 46 Page ID
                                  #:36275
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


                          INVESTIGATIVE MEMORANDUM

                                                               FCHR NO.      201401469
Date:        February 6, 2015

To:           Office of General Counsel

From:         Jennifer Morrison
              Investigation Specialist
              Office of Employment Investigations

                                   COMPLAINANT


Dogali Law Group
101 East Kennedy Blvd.
Tampa, FL 33602

v.

                                    RESPONDENT
Walt Disney Parks and Resorts US, Inc.
c/o Mr. Kerry Scanlon, Esquire
Kaye Scholer
901 Fifteenth Street, NW
Washington, DC 20005


                          DECLARATION OF JURISDICTION

Respondent is a public lodging and or food service establishment within the meaning of the
Florida Statutes, Chapter 760, and jurisdictional requirements have been met.


                             FOCUS OF THE COMPLAINT

Complainant filed a charge of discrimination against Respondent alleging that her son was
denied an accommodation for his disability


                                     BACKGROUND

Complainant visited Respondent’s amusement park in December 18, 2013, with her son Jose.




                                          Exhibit 42
Case 2:15-cv-05346-CJC-E Document 496-43 Filed 04/12/21 Page 11 of 46 Page ID
                                  #:36276
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


                                   COMPLAINANT’S ALLEGATIONS

Prior to October 2013, Respondent offered guests with disabilities a Guest Assistance Card
(hereinafter “GAC”). On October 9, 2013, Respondent revoked the GAC and the associated
policies and procedures associated with accommodating disabilities. It was replaced with the
Disability Access Service (hereinafter “DAS”). The new system does not accommodate her
child’s disability and as a result, it has discriminated against him.

During their visit, they requested the DAS and a wheelchair. It took 45 minutes to obtain a DAS
card, but it was finally provided. A wheelchair never became available for their use and they had
to push Jose around in a toddler sized stroller just so he would have somewhere to sit at all times.
Complainant stated that the new system does not take into consideration that every child or adult
with a cognitive disability handles things differently. Having to wait the exact same time of the
regular line is not accommodating. Not receiving more than one timestamp at a time was difficult
because as the day wears on, Jose’s sensory issues are exacerbated by events of the day. For
example, the more people that bump into him, the more frustrated he becomes but due to his
difficulties with communication, he cannot express his frustration. There would be issues
maneuvering him through oncoming traffic and then getting to the line only to wait an additional
45 minutes.

The DAS was also not accepted at certain attractions, such as meeting characters. In most
instances, the wait times to see the characters were 45 minutes long. This resulted in Jose only
meeting one character. In addition, there was not a lot of seating or shade to wait while the
allotted DAS time passed, thus another need for the stroller. Complainant stated that it was
embarrassing to be pushing around a 10-year old in a toddler-sized stroller.

Because of the lack of accommodations, they were only able to ride four rides during the length
of their visit. On one ride Jose waited almost two hours because the Cast Member operating the
ride was not well trained in the DAS procedures and put Jose in the regular line for 45 minutes
after he had already waited 45 minutes. Once he was put in the regular line, he was unable to get
out. Because of this incident, they decided to end their visit.


                                        RESPONDENT’S POSITION

Respondent denied that it violated any applicable laws, codes or regulations or that it
discriminated against Complainant. It has gone to great lengths to provide service to its disabled
guests and prides itself on its accessibility through its facilities. Respondent has also established
a dedicated department known as Services for Guests with Disabilities. The Department provides
a full array of services ranging from guidebooks that assist guests with disabilities to policies and
procedures that enhance their experience at the various theme parks and resorts. For example,
Respondent developed and implemented a Guide for Guests with Disabilities and a Guide for
Guests with Cognitive Disabilities. These guides explain and delineate services and accessible
features at Respondent’s theme parks.1


1
    See Respondent’s Position Statement, Exhibit 1 & 2.




                                                   Exhibit 42
Case 2:15-cv-05346-CJC-E Document 496-43 Filed 04/12/21 Page 12 of 46 Page ID
                                  #:36277
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


On October 9, 2013, Respondent replaced its GAC program with the DAS card program. The
new DAS card was primarily designed to accommodate guests who are not able to wait in a
conventional queue due to a disability. Specifically, it allows these guests to wait “virtually” and
return to an attraction at the posted wait time minus 10 minutes. During this time, guests may
visit other rides or attractions with little or no wait times, or otherwise experience the park.

Complainants preferred the GAC program because, while Respondent was not legally required to
do so, it generally provided its guests with disabilities and their families access to rides and
attractions through alternative entrances, without them needing to wait in the standard ride or
attraction lines or wait virtually and return to a ride or an attraction at a specified time. However,
the GAC program resulted in abuse and fraudulent misuse, which was widespread and
continuing.

Complainant has failed to show that the DAS card program has not accommodated their
disability. It reasonably accommodates guests with disabilities who are not able to wait in a
conventional queue environment and provides the level of accommodation required by law.
Complainant admitted that a DAS card was received; therefore, there is no reasonable cause to
believe that any discrimination occurred.


                                COMPLAINANT’S REBUTTAL

Complainant’s charge form and interview answered the questions in response to the Position
Statement and a formal rebuttal was not provided.


                        SUMMARY OF INVESTIGATIVE FINDINGS

Complainant alleged that her son was denied the full enjoyment of the public accommodation
and the findings of this investigation support that allegation. While an accommodation was
offered, it was a blanket accommodation that did not take into account the nuances between
various disabilities or the fact that Complainant’s son’s disability required more assistance than
other cognitive disabilities. The accommodations offered would not allow him to enjoy the park
as it was intended to be enjoyed by all other patrons. In addition, there was no effort by
Respondent to determine a suitable accommodation for her son which would allow him to fully
enjoy the park.


                                     RECOMMENDATION

Accordingly, there is reason to believe Respondent denied Complainant’s son the full enjoyment
of the establishment because of a disability and a cause finding is recommended.




                                            Exhibit 42
Case 2:15-cv-05346-CJC-E Document 496-43 Filed 04/12/21 Page 13 of 46 Page ID
                                  #:36278
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                 Exhibit 42
Case 2:15-cv-05346-CJC-E Document 496-43 Filed 04/12/21 Page 14 of 46 Page ID
                                  #:36279
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                 Exhibit 42
Case 2:15-cv-05346-CJC-E Document 496-43 Filed 04/12/21 Page 15 of 46 Page ID
                                  #:36280
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                              State of :Jlorida
                Florida Connnission on Human Relations
                             '51n Equal Opportunity Employer • i./1Jfirmalive i./1etion Employer

Rick Scott                  4075 Esplanade Way• Room 110 •Tallahassee, Florida 32399-7020                     Rebecca Steele
 £jovemor                                (850) 488-7082 I FAX: (850) 487-1007                                       Chair
                                                  http://tchr.state. t1. us                                  Michelle Wilson
                                  United in One Goal: Equal Opportunity and Mutual Respect                    Execuiivc-'lJireclor


     FCHR No. 201501439


                                                                        Complainant

     Dogali Law Group
     101 East Kennedy Boulevard, Suite 1100
     Tampa, FL 33602

     Walt Disney Parks and Resorts, US, Inc.                            Respondent
     c/o Mr. Jim Bowden, Director of Employee Relations
     Post Office Box 10,000
     Orlando, FL 32830



                                        DETERMINATION: REASONABLE CAUSE

     Complainant filed a complaint of discrimination alleging that Respondent violated the Florida Civil Rights Act of
     1992. The Florida Commission on Human Relations has completed its investigation of this matter.

     Complainant was able to demonstrate that Complainant and Complainant's son were denied a reasonable
     accommodation for the son's cognitive disability. Although Respondent provided an accommodation, it was a
     blanket accommodation that was supposed to apply to all cognitive disabilities. Respondent failed to consider
     the son's specific disability when offering a reasonable accommodation. Therefore, Complainant and
     Complainant's son were deprived of full enjoyment of the facility.

     On the basis of the report from the Commission's Office of Employment Investigations and recommendation
     from the Commission's Office of General Counsel, pursuant to the authority delegated to me as Executive
     Director of the Florida Commission on Human Relations, I have determined that reasonable cause exists to
     believe that an unlawful practice occurred.




             Michelle Wilson
                                                                        Doted~(/
                                                                              I
                                                                                                       , 20/IP
                                                                                           #
             Executive Director




                                                   COMMISSIONERS
      Derick Daniel                    Dr. Donna Elam                  Tony Jenkins                  Sandra Turner
       Tallahassee                         Orlando                       Orlando                      Winter Springs
       Jay Pichard                      Gilbert Singer     Billy Whitefox Stall                    Rebecca Steele, Chair
        Tallahassee                         Tampa Exhibit 42 Panama City                               Jacksonville
Case 2:15-cv-05346-CJC-E Document 496-43 Filed 04/12/21 Page 16 of 46 Page ID
                                  #:36281
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                                   State of Jlorida
                   Florida Co1mnission on Human Relations
                               -.'/ln Equal Opportunity Employer • -.'/lJfirmative -.'/letion Employer

Rick Scott                    4075 Esplanade Way• Room 110 •Tallahassee, Florida 32399-7020                         Rebecca Steele
 £jovcrnor                                 (850) 488-7082 /FAX: (850) 487-1007                                              Chair
                                                     htm:/ /ichr.state.±1. us                                      Michelle Wilson
                                  United in One Goal: Equal Opportunity and Mutual Respect                          Cxecutivc-'Vircclor


     FCHR No. 201501439


                                                                             Complainant

     Dogali Law Group
     101 East Kennedy Boulevard
     Suite 1100
     Tampa, FL 33602

     Walt Disney Parks and Resorts, US, Inc.                                 Respondent
     c/o Mr. Jim Bowden, Director of Employee Relations
     Post Office Box 10,000
     Orlando, FL 32830

                                  NOTICE OF DETERMINATION: REASONABLE CAUSE

     The Florida Commission on Human Relations has determined that there is reasonable cause to believe that an
     unlawful practice occurred. A copy of the determination is attached.

     Complainant may request an administrative hearing with the Division of Administrative Hearings by filing a
     Petition for Relief within 35 days of the date the determination was signed by the Executive Director. A blank
     Petition for Relief form is enclosed with Complainant's notice. It may be beneficial for Complainant to seek
     assistance from legal counsel prior to filing the petition. Alternatively, Complainant may file a civil action in a
     court of law within one year of the date the determination was signed by the Executive Director.

     During the following 35 days, you are invited to participate in a conciliation session in order to reach a just
     resolution of this matter. A Commission mediator will be contacting the parties with additional details about our
     conciliation services.

     Engaging in conciliation does not, however, extend the 35-day limitation period for filing a Petition for Relief.
     The determination of reasonable cause will become final if Complainant does not file a Petition for Relief within
     35 days, and the Commission will dismiss the complaint.

     The parties named in the determination may inspect the records and documents, in the custody of the Commission,
     which pertain to the determination. Please contact the Commission's Customer Service Office if you wish to
     request copies.

     I HEREBY CERTIFY that a copy of the foregoing Notice of Determination was mailed to the above-named
     addressees this      j jth        day of .   H°'i          , 2ojk_, by U.S. mail.


     By:        "10.MfY\'\ J)ar±-oo
             Clerk of the Commission      /iJ-1




                                                          COMMISSIONERS
      Derick Daniel                      Dr. Donna Elam                     Tony Jenkins                   Sandra Turner
         Tallahassee                          Orlando                          Orlando                      Winter Springs
        Jay Pichard                       Gilbert Singer                Billy Whitefox Stall             Rebecca Steele, Chair
         Tallahassee                              Tampa    Exhibit 42        Panama City                     Jacksonville
Case 2:15-cv-05346-CJC-E Document 496-43 Filed 04/12/21 Page 17 of 46 Page ID
                                  #:36282
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                 Exhibit 42
Case 2:15-cv-05346-CJC-E Document 496-43 Filed 04/12/21 Page 18 of 46 Page ID
                                  #:36283
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                 Exhibit 42
Case 2:15-cv-05346-CJC-E Document 496-43 Filed 04/12/21 Page 19 of 46 Page ID
                                  #:36284
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


To:     Executive Director

From: Sarah Stewart
      Attorney
      Office of General Counsel

Re:        v. Walt Disney Parks and Resorts US, Inc.
        FCHR NO. 201500873


                           RECOMMENDATION: REASONABLE CAUSE

An investigation into this complaint was conducted by the Commission’s Office of Employment
Investigations, and the investigative materials were reviewed by the Commission’s Office of General
Counsel.

Complainant and Complainant’s son are members of a protected class due to the son’s cognitive
disability. Complainant’s claim is one of many companion cases involving this particular disability
against this particular Respondent.

Complainant was able to demonstrate that Complainant and Complainant’s son were denied a reasonable
accommodation in a place of public accommodation for the son’s cognitive disability. Although
Respondent provided an accommodation, it was a blanket accommodation that was supposed to apply to
all cognitive disabilities. Respondent failed to consider the son’s specific disability when offering a
reasonable accommodation. Therefore, Complainant and Complainant’s son were deprived of full
enjoyment of the facility.

Respondent has to look into the specific request for accommodation. Although the ADA does state that a
Respondent must not give an unfair advantage to a particular group based on a specific disability, it also
states that this requirement is limited by whether or not the disabled person would enjoy the full benefits
of the facility. In this situation, the disabled parties would not be able to enjoy the facility anymore
because their limitations include a failure to understand the reason for waiting and the failure to be able to
accept a change in the routine. Therefore, without the accommodation requested, the Complainants
would simply stop coming to the park.

Additionally, even though Respondent provides a new accommodation, it does not take into account that
the Complainants had come to rely on the previously offered accommodation. It appears that the removal
of this option does prevent people with severe symptoms of this particular disability from enjoying the
facility. Although Respondent provided a legitimate, nondiscriminatory reason for changing the policy
(because people were abusing the privilege), Respondent did not provide a legitimate reason for not
considering the requests of this group of Complainants, which could potentially prevent these
Complainants from full use and enjoyment of the facility. Respondent provided no reasonable alternative
and did not even entertain the idea that this group of disabled individuals may require more assistance
than others with cognitive disabilities. Evidence presented shows that there was a reasonable
accommodation possible as the previous system allowed the accommodation that worked for these
individuals. Therefore, it is unlikely that Respondent gave enough consideration to the request for a
specific accommodation.

The Office of General Counsel has reviewed the case file and recommends that the proper resolution of
the case is the issuance of a Determination: Reasonable Cause.



                                                      1
                                               Exhibit 42
Case 2:15-cv-05346-CJC-E Document 496-43 Filed 04/12/21 Page 20 of 46 Page ID
                                  #:36285
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

                                               State of :Jlorida
                 Florida Commission on Hu1nan Relations
                             c./'ln Equal Opporlunity Employer • c./'lfJirmativc c./'lciion Employer

 Rick Scott                 4075 Esplanade Way• Room 110 •Tallahassee, Florida 32399-7020                        Rebecca Steele
  £jovemor                               (850) 488-7082 I FAX: (850) 487-1007                                         Chair
                                                     htm://fchr.state.fl. us                                     Michelle Wilson
                                   United in One Goal: Equal Opportunity and Mutual Respect                       Execulivc-'llireclnr


      FCHR No. 201501393


                                                                               Complainant

      Dogali Law Group, P.A.
      101 East Kennedy Boulevard, Suite 1100
      Tampa, FL 33602

      Walt Disney Parks and Resorts, US. Inc.                                  Respondent
      c/o Mr. Jim Bowden, Director of Employee Relations
      Post Office Box 10000
      Orlando, FL 32830



                                         DETERMINATION: REASONABLE CAUSE

      Complainant filed a complaint of discrimination alleging that Respondent violated the Florida Civil Rights
      Act of 1992. The Florida Commission on Human Relations has completed its investigation of this matter.

      Complainant was able to demonstrate that Complainant and Complainant's daughter were denied a
      reasonable accommodation in a place of public accommodation for the daughter's cognitive disability.
      Although Respondent provided an accommodation, it was a blanket accommodation that was supposed to
      apply to all cognitive disabilities. Respondent failed to consider the daughter's specific disability when
      offering a reasonable accommodation. Therefore, Complainant and Complainant's daughter were deprived
      of full enjoyment of the facility.

      On the basis of the report from the Commission's Office of Employment Investigations and
      recommendation from the Commission's Office of General Counsel, pursuant to the authority delegated to
      me as Executive Director of the Florida Commission on Human Relations, I have determined that
      reasonable cause exists to believe that an unlawful practice occurred.




  ~           Michelle Wilson
              Executive Director
                                                                               Dato~//                     ,2o_l_~




                                                    COMMISSIONERS
       Derick Daniel                    Dr. Donna Elam                     Tony Jenkins                  Sandra Turner
        Tallahassee                         Orlando                          Orlando                      Winter Springs
         Jay Pichard                     Gilbert Singer                Billy Whitefox Stall            Rebecca Steele, Chair
         Tallahassee                         Tampa                         Panama City                     Jacksonville


                                                    Exhibit 42
Case 2:15-cv-05346-CJC-E Document 496-43 Filed 04/12/21 Page 21 of 46 Page ID
                                  #:36286
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

                                                  State of Jlorida
                    Florida Com1nission on Human Relations
                               ../In Equal Opporluniiy Employer • ../lfJirmaiive ../lciion Employer

 Rick Scott                   4075 Esplanade Way• Room 110 •Tallahassee, Florida 32399-7020                      Rebecca Steele
  £Jovcmor                                  (850) 488-7082 I FAX: (850) 487-1007                                         Chair
                                                     htt;p://fchr.state.±1. us                                  Michelle Wilson
                                  United in One Goal: Equal Opportunity and Mutual Respect                       Execuiivc-'lJireclor


      FCHR No. 201501393


                                                                           Complainant

      Dogali Law Group, P.A.
      101 East Kennedy Boulevard, Suite 1100
      Tampa, FL 33602

      Walt Disney Parks and Resorts, US. Inc.                              Respondent
      c/o Mr. Jim Bowden, Director of Employee Relations
      Post Office Box 10000
      Orlando, FL 32830

                                  NOTICE OF DETERMINATION: REASONABLE CAUSE

      The Florida Commission on Human Relations has determined that there is reasonable cause to believe that an
      unlawful practice occurred. A copy of the determination is attached.

      Complainant may request an administrative hearing with the Division of Administrative Hearings by filing a
      Petition for Relief within 35 days of the date the determination was signed by the Executive Director. A blank
      Petition for Relief form is enclosed with Complainant's notice. It may be beneficial for Complainant to seek
      assistance from legal counsel prior to filing the petition. Alternatively, Complainant may file a civil action in a
      court of law within one year of the date the determination was signed by the Executive Director.

      During the following 35 days, you are invited to participate in a conciliation session in order to reach a just
      resolution of this matter. A Commission mediator will be contacting the parties with additional details about our
      conciliation services.

      Engaging in conciliation does not, however, extend the 35-day limitation period for filing a Petition for Relief.
      The determination of reasonable cause will become final if Complainant does not file a Petition for Relief within
      35 days, and the Commission will dismiss the complaint.

      The parties named in the determination may inspect the records and documents, in the custody of the Commission,
      which pertain to the determination. Please contact the Commission's Customer Service Office if you wish to
      request copies.

      I HEREBY CERTIFY that a copy of the foregoing Notice of Determination was mailed to the above-named
      addresseesthis     \\th          dayof    t:\~           ,20Jk_,byU.S.mail.


      By:     Sof'0N'\q          oo rtr.o
             Clerk of the Commission           ~\.1




                                                         COMMISSIONERS
       Derick Daniel                     Dr. Donna Elam                   Tony Jenkins                  Sandra Turner
         Tallahassee                           Orlando                        Orlando                    Winter Springs
        Jay Pichard                       Gilbert Singer               Billy Whitefox Stall           Rebecca Steele, Chair
         Tallahassee                            Tampa                      Panama City                    Jacksonville


                                                         Exhibit 42
Case 2:15-cv-05346-CJC-E Document 496-43 Filed 04/12/21 Page 22 of 46 Page ID
                                  #:36287
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


                           INVESTIGATIVE MEMORANDUM

                                                                FCHR NO. 201401540
To:           Office of General Counsel

From:         Pamella Dupree
              Investigative Specialist
              Office of Employment Investigations

                                      COMPLAINANT



Dogali Law Group, P.A.
101 East Kennedy Boulevard, Suite 1100
Tampa, FL 33602

v.

                                          RESPONDENT
Walt Disney Parks and Resorts, US, Inc.
c/o Mr. Kerry A. Scanlon, Esquire
Kaye Scholer LLP
901 Fifteenth Street Northwest
Washington, DC 20005


                          DECLARATION OF JURISDICTION

Respondent is a public lodging and or food service establishment within the meaning of the
Florida Statutes, Chapter 760, and all jurisdictional requirements have been met.

                              FOCUS OF THE COMPLAINT

Complainant filed a charge of discrimination against Respondent alleging that her child was
denied an accommodation for his disability.

                                      BACKGROUND

Complainant visited Respondent’s amusement park in June of 2014 with her disabled son.

                           COMPLAINANT’S ALLEGATIONS

Complainant alleged that around October 9, 2013, Respondent revoked its Guest Assistance Card
(GAC) program and its related systems, policies and procedures for accommodating children
with special needs. Respondent replaced the GAC program with a set of company-wide systems,




                                           Exhibit 42
Case 2:15-cv-05346-CJC-E Document 496-43 Filed 04/12/21 Page 23 of 46 Page ID
                                  #:36288
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


policies and procedures which were connected to the new Disability Access Service (DAS).
Complainant contends that when she visited Respondent’s amusement park in June of 2014 that
her child received hostile/inferior service during the visit. Complainant insisted that her child
was denied a reasonable accommodation and experienced harm as a result of the discrimination
and lack of accommodation. Prior to October of 2013, Complainant insisted Respondent
provided an adequate accommodation under the GAC system.

                                  RESPONDENT’S POSITION

Respondent denied that it violated any applicable laws, codes or regulations or that it
discriminated against Complainant. It has gone to great lengths to provide service to its disabled
guests and prides itself on its accessibility through its facilities. Respondent has also established
a dedicated department known as Services for Guests with Disabilities. The Department provides
a full array of services ranging from guidebooks that assist guests with disabilities to policies and
procedures that enhance their experience at the various theme parks and resorts. For example,
Respondent developed and implemented a Guide for Guests with Disabilities and a Guide for
Guests with Cognitive Disabilities. These guides explain and delineate services and accessible
features at Respondent’s theme parks.

On October 9, 2013, Respondent replaced its GAC program with the DAS card program. The
new DAS card was primarily designed to accommodate guests who are not able to wait in a
conventional queue due to a disability. Specifically, it allows these guests to wait “virtually” and
return to an attraction at the posted wait time minus 10 minutes. During this time, guests may
visit other rides or attractions with little or no wait times, or otherwise experience the park.

Respondent contends that Complainant preferred the GAC program because, while Respondent
was not legally required to do so, it generally provided its guests with disabilities and their
families access to rides and attractions through alternative entrances, without them needing to
wait in the standard ride or attraction lines or wait virtually and return to a ride or an attraction at
a specified time. However, the GAC program resulted in abuse and fraudulent misuse, which
was widespread and continuing.

Respondent also insisted that Complainant has failed to show that the DAS card program has not
accommodated their disability. It reasonably accommodates guests with disabilities who are not
able to wait in a conventional queue environment and provides the level of accommodation
required by law. Complainant admitted that a DAS card was received; therefore, there is no
reasonable cause to believe that any discrimination occurred.

                                COMPLAINANT’S REBUTTAL

Complainant reiterated her previous allegations and insisted that she visited Respondent’s park at
least 50 times while the GAC was in place. Complainant contends under the DAS system, she
would need to approach an attraction and would then be given a return time. During the wait,
Complainant was not able to ride other attractions as only one attraction can be listed on the card.
Therefore, Complainant and her child were required to wait idly for 40 minutes or longer.
Complainant’s child has a disability that calls for consistency, order, and routine. Additionally,




                                             Exhibit 42
Case 2:15-cv-05346-CJC-E Document 496-43 Filed 04/12/21 Page 24 of 46 Page ID
                                  #:36289
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


the child cannot comprehend having to wait idly. Having to wait idly causes Complainant’s child
to have a meltdown where he cries, screams and yells.

Complainant stated during her interview with this Investigator that during her visits to
Respondent, prior to October 9, 2013, the accommodation offered by Respondent permitted her
child to enjoy his experience at the park. Complainant’s son had immediate access with short
wait times. Complainant’s son is a repeat rider on some rides, meaning he enjoys riding the same
attraction multiple times. However, Complainant only permits her child to repeat a ride twice.
Under Respondent’s GAC system, Complainant’s son was able to ride an attraction multiple
times before moving to another attraction. Complainant stated that due to the new system, she, at
times, would tell her child that the ride was broke to prevent the child from having a meltdown.

Complainant stated that prior to the DAS, she would visit Respondent’s park twice per month,
but that she now only visits a couple times per year. Complainant has been a pass holder for five
years, but will not be renewing due to the new DAS system.

                       SUMMARY OF INVESTIGATIVE FINDINGS

Complainant alleged that her son was denied the full enjoyment of the public accommodation
and the findings of this investigation support that allegation. While an accommodation was
offered, it was a blanket accommodation that did not take into account the nuances between
various disabilities or the fact that Complainant’s son’s disability required more assistance than
other cognitive disabilities. The accommodations offered would not allow him to enjoy the park
as it was intended to be enjoyed by all other patrons. In addition, there was no effort by
Respondent to determine a suitable accommodation for her son which would allow him to fully
enjoy the park.

                                    RECOMMENDATION

Accordingly, there is reason to believe Respondent denied Complainant’s son the full enjoyment
of the establishment because of a disability and a cause finding is recommended.




                                          Exhibit 42
Case 2:15-cv-05346-CJC-E Document 496-43 Filed 04/12/21 Page 25 of 46 Page ID
                                  #:36290
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                 Exhibit 42
Case 2:15-cv-05346-CJC-E Document 496-43 Filed 04/12/21 Page 26 of 46 Page ID
                                  #:36291
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                 Exhibit 42
Case 2:15-cv-05346-CJC-E Document 496-43 Filed 04/12/21 Page 27 of 46 Page ID
                                  #:36292
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                             6tate of Jlorida
                 Florida Co1nmission on Human Relations
                            ..Yin Equal Opporluniiy Employer • ..Ylffirmaiive ..Ylciion Employer

Rick Scott                 4075 Esplanade Way• Room 110 •Tallahassee, Florida 32399-7020                      Rebecca Steele
 fjovemor                                (850) 488-7082 I FAX: (850) 487-l 007                                      Chair
                                                  htm :/lfchr .state.fl. us                                  Michelle Wilson
                               United in One Goal: Equal Opportunity and Mutual Respect                       Execulivc-'lJircc!or


     FCHR No. 201501426


                                                                        Complainant

     Dogali Law Group
     101 East Kennedy Boulevard, Suite 1100
     Tampa, FL 33602

     Walt Disney Parks and Resorts, US, Inc.                            Respondent
     c/o Mr. Jeremy White, Director of Employee Relations
     Post Office Box 10000
     Orlando, FL 32830



                                     DETERMINATION: REASONABLE CAUSE

     Complainant filed a complaint of discrimination alleging that Respondent violated the Florida Civil Rights
     Act of 1992. The Florida Commission on Human Relations has completed its investigation of this matter.

     Complainant was able to demonstrate that Complainant and Complainant's son were denied a reasonable
     accommodation in a place of public accommodation for the son's cognitive disability. Although Respondent
     provided an accommodation, it was a blanket accommodation that was supposed to apply to all cognitive
     disabilities. Respondent failed to consider the son's specific disability when offering a reasonable
     accommodation. Therefore, Complainant and Complainant's son were deprived of full enjoyment of the facility.

     On the basis of the report from the Commission's Office of Employment Investigations and
     recommendation from the Commission's Office of General Counsel, pursuant to the authority delegated to
     me as Executive Director of the Florida Commission on Human Relations, I have determined that
     reasonable cause exists to believe that an unlawful practice occurred.




                                                                                                       ,20_(_?
              Executive Director




                                                  COMMISSIONERS
      Derick Daniel                  Dr. Donna Elam                    Tony Jenkins                  Sandra Turner
       Tallahassee                       Orlando                         Orlando                      Winter Springs
        Jay Pichard
         Tallahassee                      Tampa
                                                   Exhibit
                                      Gilbert Singer              42
                                                                   Billy Whitefox Stall
                                                                       Panama City
                                                                                                   Rebecca Steele, Chair
                                                                                                       Jacksonville
Case 2:15-cv-05346-CJC-E Document 496-43 Filed 04/12/21 Page 28 of 46 Page ID
                                  #:36293
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                              State of Jlorida
                  Florida Commission on Human Relations
                             c./ln Equal Opporlunity Employer • c./lJfirmaiive c./lcfion Employer

Rick Scott                  4075 Esplanade Way • Room 110 • Tallahassee, Florida 32399-7020                   Rebecca Steele
 £jovcmor                                (850) 488-7082 I FAX: (850) 487-1007                                      Chair
                                                  http://fchr.state.fl.us                                     Michelle Wilson
                                 United in One Goal: Equal Opportunity and Mutual Respect                      Exccutive-'Llircdar


     FCHR No. 201501426


                                                                         Complainant

     Dogali Law Group
     101 East Kennedy Boulevard, Suite 1100
     Tampa, FL 33602

     Walt Disney Parks and Resorts, US, Inc.                             Respondent
     c/o Mr. Jeremy White, Director of Employee Relations
     Post Office Box 10000
     Orlando, FL 32830

                                NOTICE OF DETERMINATION: REASONABLE CAUSE

     The Florida Commission on Human Relations has determined that there is reasonable cause to believe that an
     unlawful practice occurred. A copy of the determination is attached.

     Complainant may request an administrative hearing with the Division of Administrative Hearings by filing a
     Petition for Relief within 35 days of the date the determination was signed by the Executive Director. A blank
     Petition for Relief form is enclosed with Complainant's notice. It may be beneficial for Complainant to seek
     assistance from legal counsel prior to filing the petition. Alternatively, Complainant may file a civil action in a
     court of law within one year of the date the determination was signed by the Executive Director.

     During the following 35 days, you are invited to participate in a conciliation session in order to reach a just
     resolution of this matter. A Commission mediator will be contacting the parties with additional details about our
     conciliation services.

     Engaging in conciliation does not, however, extend the 35-day limitation period for filing a Petition for Relief.
     The determination of reasonable cause will become final if Complainant does not file a Petition for Relief within
     35 days, and the Commission will dismiss the complaint.

     The parties named in the determination may inspect the records and documents, in the custody of the Commission,
     which penain to the determination. Please contact the Commission's Customer Service Office if you wish to
     request copies.

     I HEREBY CERTIFY that a copy of the foregoing Notice of Determination was mailed to the above-named
     addressees this   11 +-h      day of   t\.O~            ,20il_-, by U.S. mail.
     By:       Tur-<'\N"\~ \bodro
            Clerk of the Commi;n              A1--)




                                                      COMMISSIONERS
      Derick Daniel                   Dr. Donna Elam                    Tony Jenkins                  Sandra Turner
        Tallahassee                         Orlando                        Orlando                     Winter Springs
       Jay Pichard                     Gilbert SingerExhibit       42
                                                                    Billy Whitefox Stall            Rebecca Steele, Chair
        Tallahassee                         Tampa                        Panama City                    }acksonvi/le
Case 2:15-cv-05346-CJC-E Document 496-43 Filed 04/12/21 Page 29 of 46 Page ID
                                  #:36294
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


                           INVESTIGATIVE MEMORANDUM

                                                                FCHR NO. 201401438
To:           Office of General Counsel

From:         Pamella Dupree
              Investigative Specialist
              Office of Employment Investigations

                                      COMPLAINANT


The Dogali Law Group, P.A.
101 East Kennedy Boulevard, Suite 110
Tampa, FL 33602

v.

                                          RESPONDENT
Walt Disney Parks and Resorts, US, Inc.
c/o Mr. Kerry A. Scanlon, Attorney
Kaye Scholer LLP
901 15th Street, N.W.
Washington, DC 20005

                          DECLARATION OF JURISDICTION

Respondent is a public lodging and or food service establishment within the meaning of the
Florida Statutes, Chapter 760, and all jurisdictional requirements have been met.

                              FOCUS OF THE COMPLAINT

Complainant filed a charge of discrimination against Respondent alleging that her child was
denied an accommodation for her disability.

                                      BACKGROUND

Complainant visited Respondent’s amusement park in May of 2014 with her disabled child.

                           COMPLAINANT’S ALLEGATIONS

Complainant alleged that around October 9, 2013, Respondent revoked its Guest Assistance Card
(GAC) program and its related systems, policies and procedures for accommodating children
with special needs. Respondent replaced the GAC program with a set of company-wide systems,
policies and procedures which were connected to the new Disability Access Service (DAS).
Complainant contends during her visit to Respondent’s amusement park in May of 2014, her




                                           Exhibit 42
Case 2:15-cv-05346-CJC-E Document 496-43 Filed 04/12/21 Page 30 of 46 Page ID
                                  #:36295
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


child received hostile/inferior service, was denied a reasonable accommodation and experienced
harm as a result of the discrimination and lack of accommodation. Prior to October of 2013,
Complainant insisted Respondent provided an adequate accommodation under the GAC system.

                                  RESPONDENT’S POSITION

Respondent denied that it violated any applicable laws, codes or regulations or that it
discriminated against Complainant. It has gone to great lengths to provide service to its disabled
guests and prides itself on its accessibility through its facilities. Respondent has also established
a dedicated department known as Services for Guests with Disabilities. The Department provides
a full array of services ranging from guidebooks that assist guests with disabilities to policies and
procedures that enhance their experience at the various theme parks and resorts. For example,
Respondent developed and implemented a Guide for Guests with Disabilities and a Guide for
Guests with Cognitive Disabilities. These guides explain and delineate services and accessible
features at Respondent’s theme parks.

On October 9, 2013, Respondent replaced its GAC program with the DAS card program. The
new DAS card was primarily designed to accommodate guests who are not able to wait in a
conventional queue due to a disability. Specifically, it allows these guests to wait “virtually” and
return to an attraction at the posted wait time minus 10 minutes. During this time, guests may
visit other rides or attractions with little or no wait times, or otherwise experience the park.

Respondent contends that Complainant preferred the GAC program because, while Respondent
was not legally required to do so, it generally provided its guests with disabilities and their
families access to rides and attractions through alternative entrances, without them needing to
wait in the standard ride or attraction lines or wait virtually and return to a ride or an attraction at
a specified time. However, the GAC program resulted in abuse and fraudulent misuse, which
was widespread and continuing.

Respondent also insisted that Complainant has failed to show that the DAS card program has not
accommodated their disability. It reasonably accommodates guests with disabilities who are not
able to wait in a conventional queue environment and provides the level of accommodation
required by law. Complainant admitted that a DAS card was received; therefore, there is no
reasonable cause to believe that any discrimination occurred.

                                COMPLAINANT’S REBUTTAL

Complainant reiterated her previous allegations and insisted that she requested reduced wait
times. Complainant also insisted that the accommodation provided by Respondent was
inadequate. Complainant contends under the DAS system, she would need to approach an
attraction and would then be given a return time. During the wait, Complainant was not able to
ride other attractions as only one attraction can be listed on the card. Therefore, Complainant and
her child were required to wait idly for 40 minutes are longer. Complainant’s child has a
disability that calls for consistency, order, and routine. Additionally, the child cannot
comprehend having to wait idly and her condition worsens when she overheats. Having to wait




                                             Exhibit 42
Case 2:15-cv-05346-CJC-E Document 496-43 Filed 04/12/21 Page 31 of 46 Page ID
                                  #:36296
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


idly causes Complainant’s child to become frustrated and to have a meltdown. During the
meltdown, the child shuts down or starts hitting herself.

Complainant stated during her interview with this Investigator that during her visits to
Respondent, prior to October 9, 2013, the accommodation offered by Respondent permitted her
child to enjoy her experience at the park. Complainant’s daughter had immediate access with
short wait times. Complainant’s daughter is a repeat rider, meaning she enjoys riding the same
attraction multiple times. Under Respondent’s GAC system, Complainant’s daughter was able to
ride an attraction multiple times before moving to another attraction.

Complainant stated that she will attempt to visit Respondent’s park again, but that if things have
not improved she will not return to Respondent’s park and she will cancel her season pass.
Complainant stated that when obtaining the DAS card, she was told that her child did not qualify
for an accommodation and that the doctor’s note could not be accepted. Complainant was told
that there was no reason why her child could not wait in line. Complainant presented Respondent
with a copy of the GAC to show Complainant had been previously accommodated and was
eventually provided a DAS card.

                       SUMMARY OF INVESTIGATIVE FINDINGS

Complainant alleged that her daughter was denied the full enjoyment of the public
accommodation and the findings of this investigation support that allegation. While an
accommodation was offered, it was a blanket accommodation that did not take into account the
nuances between various disabilities or the fact that Complainant’s daughter’s disability required
more assistance than other cognitive disabilities. The accommodations offered would not allow
her to enjoy the park as it was intended to be enjoyed by all other patrons. In addition, there was
no effort by Respondent to determine a suitable accommodation for her daughter which would
have allowed her to fully enjoy the park.

                                    RECOMMENDATION

Accordingly, there is reason to believe Respondent denied Complainant’s daughter the full
enjoyment of the establishment because of a disability and a cause finding is recommended.




                                          Exhibit 42
Case 2:15-cv-05346-CJC-E Document 496-43 Filed 04/12/21 Page 32 of 46 Page ID
                                  #:36297
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                 Exhibit 42
Case 2:15-cv-05346-CJC-E Document 496-43 Filed 04/12/21 Page 33 of 46 Page ID
                                  #:36298
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                 Exhibit 42
Case 2:15-cv-05346-CJC-E Document 496-43 Filed 04/12/21 Page 34 of 46 Page ID
                                  #:36299
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                 Exhibit 42
Case 2:15-cv-05346-CJC-E Document 496-43 Filed 04/12/21 Page 35 of 46 Page ID
                                  #:36300
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                 Exhibit 42
Case 2:15-cv-05346-CJC-E Document 496-43 Filed 04/12/21 Page 36 of 46 Page ID
                                  #:36301
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


                           INVESTIGATIVE MEMORANDUM

                                                                 FCHR NO.       201401312
Date:         February 6, 2015
To:           Office of General Counsel
From:         Jennifer Morrison
              Investigation Specialist
              Office of Employment Investigations

                                    COMPLAINANT

c/o Mr. Domenick Lazzara, Esquire
Dogali Law Group
101 East Kennedy Blvd.
Tampa, FL 33602

v.
                                    RESPONDENT
Walt Disney Parks and Resorts US, Inc.
c/o Mr. Kerry Scanlon, Esquire
Kaye Scholer LLP
901 Fifteenth Street, NW
Washington, DC 2005

                           DECLARATION OF JURISDICTION

Respondent is a public lodging and or food service establishment within the meaning of the
Florida Statutes, Chapter 760, and jurisdictional requirements have been met.

                              FOCUS OF THE COMPLAINT

A charge of discrimination was filed by Complainant against Respondent on behalf of her twin
sons,                   , alleging that they were denied accommodations for their disabilities.

                                      BACKGROUND

Complainant visited Respondent’s amusement park on November 5, 2013, for a 10-day trip.

                           COMPLAINANT’S ALLEGATIONS

Prior to October 2013, Respondent offered guests with disabilities a Guest Assistance Card
(hereinafter “GAC”). On October 9, 2013, Respondent revoked the GAC and the associated
policies and procedures associated with accommodating disabilities. It was replaced with the
Disability Access Service (hereinafter “DAS”). The new system does not accommodate her
child’s disability and as a result, it has discriminated against him.




                                          Exhibit 42
Case 2:15-cv-05346-CJC-E Document 496-43 Filed 04/12/21 Page 37 of 46 Page ID
                                  #:36302
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


Both of Complainant’s sons have been diagnosed with varying degrees of disabilities.
symptoms and stemming patterns include jumping in place and low groaning. Behavior
meltdowns include loud verbal noises and screaming, jumping up and down and groaning loudly.
Prior to October 9th,            disabilities were accommodated. They visited the theme park
twice a year and purchased a timeshare resulting in an $11,000 mortgage because time at the
park was so special to them and due to the fact that      responded while at the theme parks.

Prior to their arrival, Complainant contacted Respondent multiple times to ensure that
accommodations would be provided. She was reassured that accommodations were being
provided on a case by case basis; however, that was not the case when they arrived. Instead, they
were only offered the DAS.

Upon arrival at EPCOT, Complainant had to go into great detail about her sons’ medical history.
Complainant stated that the Cast Member acted as if she did not believe them. The DAS was
ultimately provided, although the Cast Member seemed unwilling to even offer that. The Cast
Member also acted as if she did not believe Complainant that she needed two passes for her sons.
Sometimes,            does not want to ride the same ride as        and vice versa so a pass is
needed to accommodate each child.

Complainant and her family tried the DAS at three of Respondent’s four theme parks that day,
but neither        nor             were able to adjust to not being able to ride the ride upon arrival
and essentially being turned away until a later time.            had a meltdown when they had to
leave Toy Story because he could not understand the concept of having to come back later. One
of Respondent’s Cast Members told them to split the family up so one parent could obtain a ride
time while the other waited with the children which Complainant felt was inappropriate to ask. In
addition, it made it difficult for one parent to watch the two sons at once.

The GAC eliminated the idle time of waiting for a ride. The DAS, however, required everything
to be scheduled and mapped out ahead of time eliminating any spontaneity which is an important
part of accommodating the twins. Often,              and        need to ride a ride over and over
again, but the DAS does not accommodate this. There was also no back-up plan available. If the
kids changed their mind about which park they wanted to go to or if it was raining, they would
not be able to change their plans or the kids would miss out the ride entirely.

                                        RESPONDENT’S POSITION

Respondent denied that it violated any applicable laws, codes or regulations or that it
discriminated against Complainant. It has gone to great lengths to provide service to its disabled
guests and prides itself on its accessibility through its facilities. Respondent has also established
a dedicated department known as Services for Guests with Disabilities. The Department provides
a full array of services ranging from guidebooks that assist guests with disabilities to policies and
procedures that enhance their experience at the various theme parks and resorts. For example,
Respondent developed and implemented a Guide for Guests with Disabilities and a Guide for
Guests with Cognitive Disabilities. These guides explain and delineate services and accessible
features at Respondent’s theme parks.1
1
    See Respondent’s Position Statement, Exhibit 1 & 2.




                                                   Exhibit 42
Case 2:15-cv-05346-CJC-E Document 496-43 Filed 04/12/21 Page 38 of 46 Page ID
                                  #:36303
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


On October 9, 2013, Respondent replaced its GAC program with the DAS card program. The
new DAS card was primarily designed to accommodate guests who are not able to wait in a
conventional queue due to disability. Specifically, it allows these guests to wait “virtually” and
return to an attraction at the posted wait time minus 10 minutes. During this time, guests may
visit other rides or attractions (with little or no wait times) or otherwise experience the park.

Complainants preferred the GAC program because, while Respondent was not legally required to
do so, it generally provided its guests with disabilities and their families access to rides and
attractions through alternative entrances, without them needing to wait in the standard ride or
attraction lines or wait virtually and return to a ride or an attraction at a specified time. However,
the GAC program resulted in abuse and fraudulent misuse, which was widespread and
continuing.

Complainant has failed to show that the DAS card program has not accommodated their
disability. It reasonably accommodates guests with disabilities who are not able to wait in a
conventional queue environment and provides the level of accommodation required by law.
Complainant admitted that a DAS card was received; therefore, there is no reasonable cause to
believe that any discrimination occurred.

Respondent was provided the opportunity to respond to Complainant’s interview, but it did not
provide a response.

                                COMPLAINANT’S REBUTTAL

Complainant’s charge form and interview answered the questions in response to the Position
Statement and a formal rebuttal was not provided.

                        SUMMARY OF INVESTIGATIVE FINDINGS

Complainant alleged that her sons were denied the full enjoyment of the public accommodation
and the findings of this investigation support that allegation. While an accommodation was
offered, it was a blanket accommodation that did not take into account the nuances between
various disabilities or the fact that Complainant’s sons’ disability required more assistance than
other cognitive disabilities. The accommodations offered would not allow them to enjoy the park
as it was intended to be enjoyed by all other patrons. In addition, there was no effort by
Respondent to determine a suitable accommodation for her sons which would allow them to fully
enjoy the park.

                                     RECOMMENDATION

Accordingly, there is reason to believe Respondent denied Complainant’s son the full enjoyment
of the establishment because of a disability and a cause finding is recommended.




                                            Exhibit 42
Case 2:15-cv-05346-CJC-E Document 496-43 Filed 04/12/21 Page 39 of 46 Page ID
                                  #:36304
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                 Exhibit 42
Case 2:15-cv-05346-CJC-E Document 496-43 Filed 04/12/21 Page 40 of 46 Page ID
                                  #:36305
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                 Exhibit 42
Case 2:15-cv-05346-CJC-E Document 496-43 Filed 04/12/21 Page 41 of 46 Page ID
                                  #:36306
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


To:     Executive Director

From: Sarah Stewart
      Attorney
      Office of General Counsel

Re:           v. Walt Disney Parks and Resorts, US, Inc.
        FCHR NO. 201501116

                           RECOMMENDATION: REASONABLE CAUSE

An investigation into this complaint was conducted by the Commission’s Office of Employment
Investigations, and the investigative materials were reviewed by the Commission’s Office of General
Counsel.

Complainant and Complainant’s son are members of a protected class due to the son’s cognitive
disability. Complainant’s claim is one of many companion cases involving this particular disability
against this particular Respondent.

Complainant was able to demonstrate that Complainant and Complainant’s son were denied a reasonable
accommodation in a place of public accommodation for the son’s cognitive disability. Although
Respondent provided an accommodation, it was a blanket accommodation that was supposed to apply to
all cognitive disabilities. Respondent failed to consider the son’s specific disability when offering a
reasonable accommodation. Therefore, Complainant and Complainant’s son were deprived of full
enjoyment of the facility.

Respondent has to look into the specific request for accommodation. Although the ADA does state that a
Respondent must not give an unfair advantage to a particular group based on a specific disability, it also
states that this requirement is limited by whether or not the disabled person would enjoy the full benefits
of the facility. In this situation, the disabled parties would not be able to enjoy the facility anymore
because their limitations include a failure to understand the reason for waiting and the failure to be able to
accept a change in the routine. Therefore, without the accommodation requested, the Complainants
would simply stop coming to the park.

Additionally, even though Respondent provides a new accommodation, it does not take into account that
the Complainants had come to rely on the previously offered accommodation. It appears that the removal
of this option does prevent people with severe symptoms of this particular disability from enjoying the
facility. Although Respondent provided a legitimate, nondiscriminatory reason for changing the policy
(because people were abusing the privilege), Respondent did not provide a legitimate reason for not
considering the requests of this group of Complainants, which could potentially prevent these
Complainants from full use and enjoyment of the facility. Respondent provided no reasonable alternative
and did not even entertain the idea that this group of disabled individuals may require more assistance
than others with cognitive disabilities. Evidence presented shows that there was a reasonable
accommodation possible as the previous system allowed the accommodation that worked for these
individuals. Therefore, it is unlikely that Respondent gave enough consideration to the request for a
specific accommodation.

The Office of General Counsel has reviewed the case file and recommends that the proper resolution of
the case is the issuance of a Determination: Reasonable Cause.




                                                      1
                                               Exhibit 42
Case 2:15-cv-05346-CJC-E Document 496-43 Filed 04/12/21 Page 42 of 46 Page ID
                                  #:36307
                                               State of Jlorida
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

                 Florida Co1nmission on Human Relations
                             -Yln Equal Opportunity Employer • -Ylffirmative -Yletion Employer

Rick Scott                  4075 Esplanade Way• Room 110 •Tallahassee, Florida 32399-7020                   Rebecca Steele
 [jovemvr                                (850) 488-7082 IF AX: (850) 487-1007                                       Chair
                                                      http://fchr.state.fl.us                              Michelle Wilson
                                   United in One Goal: Equal Opportunity and Mutual Respect                 execuiivc·'lJiredor


     FCHR No. 201501427


                                                                                Complainant

     Dogali Law Group
     101 East Kennedy Boulevard
     Suite 1100
     Tampa, FL 33602

     Walt Disney Parks and Resorts, US, Inc.                                    Respondent
     c/o Mr. Jeremy White, Director of Employee Relations
     Walt Disney Parks and Resorts, US, Inc.
     Post Office Box 10,000
     Orlando, FL 32830



                                         DETERMINATION: REASONABLE CAUSE

     Complainant filed a complaint of discrimination alleging that Respondent violated the Florida Civil Rights
     Act of 1992. The Florida Commission on Human Relations has completed its investigation of this matter.

     Complainant was able to demonstrate that Complainant and Complainant's daughter were denied a
     reasonable accommodation in a place of public accommodation for the daughter's cognitive disability.
     Although Respondent provided an accommodation, it was a blanket accommodation that was supposed to
     apply to all cognitive disabilities. Respondent failed to consider the daughter's specific disability when
     offering a reasonable accommodation. Therefore, Complainant and Complainant's daughter were deprived
     of full enjoyment of the facility.

     On the basis of the report from the Commission's Office of Employment Investigations and
     recommendation from the Commission's Office of General Counsel, pursuant to the authority delegated to
     me as Executive Director of the Florida Commission on Human Relations, I have determined that
     reasonable cause exists to believe that an unlawful practice occurred.




   ~          Michelle Wilson
              Executive Director




                                                      COMMISSIONERS
     Derick Daniel                     Dr. Donna Elam                      Tony Jenkins            Sandra Turner
        Tallahassee                         Orlando                              Orlando            Winter Springs
       Jay Pichard                      Gilbert Singer                  Billy Whitefox Stall     Rebecca Steele, Chair
        Tallahassee                         Tampa                               Panama City          Jacksonville
                                                       Exhibit 42
Case 2:15-cv-05346-CJC-E Document 496-43 Filed 04/12/21 Page 43 of 46 Page ID
                                  #:36308
                                                  Staie of Jlorida
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

                    Florida Commission on Human Relations
                                0/ln 6qlla1 Opporlllnity employer • affirmative 01lction employer
Rick Scott                      4075 Esplanade Way• Room 110 •Tallahassee, Florida 32399-7020                  Rebecca Steele
 fjovernor                                   (850) 488-7082 IF AX: (850) 487-1007                                    Chair
                                                      http://fchr .state .fi. us                              Michelle Wilson
                                   United in One Goal: Equal Opportunity and Mutual Respect                    Execulivc-'lJirecior


     FCHR No. 201501427


                                                                          Complainant

     Dogali Law Group
     l 0 l East Kennedy Boulevard
     Suite 1100
     Tampa, FL 33602

     Walt Disney Parks and Resorts, US, Inc.                              Respondent
     c/o Mr. Jeremy White, Director of Employee Relations
     Post Office Box 10,000
     Orlando, FL 32830

                                   NOTICE OF DETERMINATION: REASONABLE CAUSE

     The Florida Commission on Human Relations has determined that there is reasonable cause to believe that an
     unlawful practice occurred. A copy of the determination is attached.

     Complainant may request an administrative hearing with the Division of Administrative Hearings by filing a
     Petition for Relief within 35 days of the date the determination was signed by the Executive Director. A blank
     Petition for Relief form is enclosed with Complainant's notice. It may be beneficial for Complainant to seek
     assistance from legal counsel prior to filing the petition. Alternatively, Complainant may file a civil action in a
     court of law within one year of the date the determination was signed by the Executive Director.

     During the following 35 days, you are invited to participate in a conciliation session in order to reach a just
     resolution of this matter. A Commission mediator will be contacting the parties with additional details about our
     conciliation services.

     Engaging in conciliation does not, however, extend the 35-day limitation period for filing a Petition for Relief.
     The determination of reasonable cause will become final if Complainant does not file a Petition for Relief within
     35 days, and the Commission will dismiss the complaint.

     The parties named in the determination may inspect the records and documents, in the custody of the Commission,
     which pertain to the determination. Please contact the Commission's Customer Service Office if you wish to
     request copies.

     I HEREBY CERTIFY that a copy of the foregoing Notice of Determination was mailed to the above-named
     addressees this     \\th           day of   Ho~          ,20Jk_, by U.S. mail.
     By:         3arnf'C\~ OOr-1-on
             Clerk of the Cornrnision             ,A-h




                                                      COMMISSIONERS
      Derick Daniel                       Dr. Donna Elam                 Tony Jenkins                 Sandra Turner
       Tallahassee                            Orlando                      Orlando                     Winter Springs
       Jay Pichard                         Gilbert Singer             Billy White fox Stall         Rebecca Steele, Chair
        Tallahassee                            Tampa                      Panama City                   Jacksonville
                                                         Exhibit 42
Case 2:15-cv-05346-CJC-E Document 496-43 Filed 04/12/21 Page 44 of 46 Page ID
                                  #:36309
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                 Exhibit 42
Case 2:15-cv-05346-CJC-E Document 496-43 Filed 04/12/21 Page 45 of 46 Page ID
                                  #:36310
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                 Exhibit 42
Case 2:15-cv-05346-CJC-E Document 496-43 Filed 04/12/21 Page 46 of 46 Page ID
                                  #:36311
  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                 Exhibit 42
